Citation Nr: 0323947	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  95-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
septoplasty and rhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On May 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the following at the 
addresses of record:  Dr.'s Sobel, 
Spofford and Volz.  They should again be 
requested to provide copies of the 
veteran's treatment records.  If these 
records are not available, it should be 
so stated for the record.

2.  Contact the Denver, Colorado, VA 
Medical Center and request any emergency 
room records pertaining to the veteran.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a special 
examination by an appropriate medical 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected residuals of a septoplasty and 
rhinoplasty.  The claims file and a 
separate copy of this memorandum must be 
made available to the examiner prior and 
pursuant to conduction of the 
examination. .
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  

The examiner should conduct any necessary 
diagnostic studies and record pertinent 
medical complaints, symptoms and clinical 
findings.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Based on the examination and review 
of all the medical evidence of record, 
does the veteran have chronic atrophic 
rhinitis?  If so, does this disease 
result in definite atrophy of the 
intranasal structure and moderate 
secretion; does this disease result in 
atrophic changes with moderate crusting 
and ozena; does this disease result in 
anosmia with massive crusting and marked 
ozena?  

(b)  Based on the examination and review 
of all the medical evidence of record, 
does the veteran have chronic sinusitis?  
If so, does this disease result in 
moderate symptoms with discharge or 
crusting or scabbing and infrequent 
headaches; does this disease result in 
one or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment or three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
does this disease result in severe 
symptoms with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence; does this disease 
result in three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
is the disease the result of radical 
operations performed during active 
service or secondary to the inservice 
operations and the does this disease 
result in chronic osteomyelitis requiring 
repeated curettage, or severe symptoms 
after repeated operations; is the disease 
the result of radical surgery performed 
during active service or secondary to the 
inservice surgeries and the does this 
disease result in chronic osteomyelitis, 
or near constant sinusitis characterized 
by headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries?  (An 
incapacitating episode of sinusitis means 
one that requires bed rest and treatment 
by a physician)

(c)  Based on the examination and review 
of all the medical evidence of record, 
does the veteran have a loss of part of 
the nose or scars?  If so, does this 
result in loss of part of one ala, or 
other obvious disfigurement; does this 
result in exposure of both nares or nasal 
passages?  

(d)  Based on the examination and review 
of all the medical evidence of record, 
does the veteran have allergic or 
vasomotor rhinitis?  If so, are there 
polyps present?  If polyps are not 
present is there greater than 50 percent 
obstruction of the nasal passage on each 
side or complete obstruction on one side?  

(e)  Based on the examination and review 
of all the medical evidence of record, 
does the veteran have bacterial rhinitis?  
If so, does the veteran have 
rhinoscleroma or does this disease result 
in permanent hypertrophy of the 
turbinates causing greater than 50-
percent obstruction of nasal passage on 
both sides or complete obstruction on one 
side?

For any disease or residual found, the 
examiner must make a determination 
whether it is a residual of the veteran's 
service-connected residuals of the 
septoplasty and rhinoplasty and 
approximately when such disease or 
residual is first shown.  For any disease 
or symptoms found that is not due to the 
service-connected disability, the 
examiner should approximate the 
percentage of disability caused by such 
disease or symptoms versus that which is 
the result of the service-connected 
disability.  The examiner should comment 
on the veteran's subjective complaints 
versus the objective medical findings.  
Any opinions expressed by the medical 
should be accompanied by a complete 
rationale.  

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





